Eschweiler, J.
The award in this case, under the workmen’s compensation act, sub. (4), sec. 102.1 Í, Stats., can only be justified if Mrs. Peterson, the claimant, not a relative by blood or marriage, was a member of the family of the deceased employee, Nelson.
While it may well be that relationship by blood or marr riage is not essential in order that a person claiming as dependent under the statutes here involved may properly be considered a member of the family of the deceased employee and therefore entitled to compensation, as is suggested in Armstrong v. Industrial Comm. 161 Wis. 530, 532, 154 N. W. 844, and as directly held, under substantially the same statutory language, in Peay v. Fred Kulow & Co. 226 Mich. 512, 197 N. W. 1020, nevertheless we must hold that the situation here disclosed is not sufficient to bring the claimant within the proper interpretation of the term “family.”
A family relationship existed in this household between Mrs. Peterson and her two children. As to that family relationship Nelson was a boarder, and though paying more during the last period of his life for his food and lodging than before, it was nevertheless entirely a contract arrangement which might be terminated at any time by either. His staying or going did not or would not have altered'the family of which Mrs. Peterson was a member and the head. The situation here presented is clearly one where Nelson occupied the position of boarder, as the term is generally under*276stood, and where the obligation is purely contractual, rather than one within the narrower circle of the family, as that term is generally understood. We therefore reach the conclusion that there was no such family relationship existing between the deceased employee and the claimant here as to justify the findings and award of the Commission.
By the Court. — Judgment reversed, and cause remanded with directions to dismiss the claim. No costs to plaintiff.